                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

ARNELL LEE                                                                                     PLAINTIFF

                                                                          NO. 3:18CV00058-NBB-JMV

F. FIGUERON, Warden, ET AL.                                                                DEFENDANTS


                                          AMENDED ORDER

        Before the Court is Plaintiff’s response to this Court’s February 5 Show Cause Order [16]. By

that Order the Court directed Plaintiff to—within 14 days—either complete service of process or show

cause why this action should not be dismissed. In his response [19] Plaintiff explains difficulty he has

had locating the individual defendants following issuance of the Court’s Order. The Court notes that

Defendant “Correctional Corporation of America,” however, has now been served and has answered the

Complaint. Also, by his response, Plaintiff seeks additional time to serve the remaining defendants and

leave to file a pro hac vice application on behalf of associated counsel with permission to file the required

certificate of good standing upon receipt from California.

        Though it appears that Plaintiff’s attempts at service of process in this case all postdate the

February 5 Show Cause Order, Plaintiff is hereby granted time until 4/2/19 to serve the remaining

defendants. No additional time will be granted except upon a showing of good cause. In the interim,

however, this case will be set for a case management conference.

        With respect to the request for leave to file a pro hac vice application without the required

certificate of good standing, the docket reflects this request is now moot.

        SO ORDERED this 11th day of March, 2019.



                                          /s/ Jane M. Virden
                                          U. S. Magistrate Judge
